      Case 1:18-cv-04476-LJL-SLC Document 322 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                             Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
       against
                                                                            ORDER
THE CITY OF NEW YORK, et al.,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is Plaintiffs’ “Letter Motion for Discovery,” which the Court construes as

a second motion for reconsideration of the Court’s February 11, 2021 Order (the “Feb. 11

Order”). (ECF No. 320) (the “Motion”). For the reasons set forth below, the Motion is DENIED.

       Although Plaintiffs protest that they do not seek reconsideration of the Feb. 11 Order,

they state that they bring this “motion to reargue” — in other words, reconsider — based on

their contention that Defendants “fabricated” the underlying basis for the relief the Court

granted in the Feb. 11 Order. (ECF No. 320 at 1 n.1). This amounts to Plaintiffs’ second request

for reconsideration of the Feb. 11 Order, Plaintiffs having already filed one motion for

reconsideration on February 12, 2021 (the “First Motion for Reconsideration”) (ECF No. 316),

which requested the same relief as the Motion, namely, that the Court dismiss Defendants’ Rule

37 motion and grant the relief awarded to “reflect that Defendants’ request for sanctions are

unwarranted and have been denied in full.” (ECF No. 320 at 4; see ECF No. 316 at 1 (“[the Feb.

11 Order] should properly reflect that Defendants’ motion for sanctions is denied, rather than
      Case 1:18-cv-04476-LJL-SLC Document 322 Filed 02/17/21 Page 2 of 2




granted in part”)). Thus, the Motion is, in truth, another request for reconsideration of the Feb.

11 Order.

         The Court has discussed the standards governing motions for reconsideration in three

previous orders on motions for reconsideration in this case (ECF Nos. 104, 117, 259), and will not

reiterate them here. In short, a motion for reconsideration is not “an occasion for repeating old

arguments previously rejected nor an opportunity for making new arguments that could have

been previously advanced.” Associated Press v. U.S. Dep’t of Def., 395 F. Supp. 2d 17, 19 (S.D.N.Y.

2005). It is not a way to “advance new facts, issues or arguments not previously presented to

the Court.” Polsby v. St. Martin’s Press, Inc., No. 97 Civ. 960 (MBM), 2000 WL 98057, at *1

(S.D.N.Y. Jan. 18, 2000) (internal citation omitted).

         As noted above, in the Motion, Plaintiffs make the same arguments made in the First

Motion for Reconsideration. (Compare ECF No. 316 at 1 with ECF No. 320 at 4). To the extent

Plaintiffs attempt to recharacterize subsequent correspondence with Defendants’ counsel as

“new facts,” that is similarly an improper basis for reconsideration. See Polsby, 2000 WL 98057,

at *1. Accordingly, the Motion is DENIED.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 320.


Dated:          New York, New York
                February 17, 2021                            SO ORDERED




                                                  2
